


110 HR 6153 IH: Veterans' Medical Personnel

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6153
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Rodriguez, Ms. Corrine Brown of
			 Florida, Mrs. Capps,
			 Mrs. McCarthy of New York, and
			 Mr. Burgess) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance the
		  capacity of the Department of Veterans Affairs to recruit and retain nurses and
		  other critical health-care professionals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Medical Personnel
			 Recruitment and Retention Act of 2008.
		2.Enhancement of
			 authorities for retention of medical professionals
			(a)Secretarial
			 authority to extend title 38 status to additional positions
				(1)In
			 generalParagraph (3) of section 7401 of title 38, United States
			 Code, is amended by striking and blind rehabilitation outpatient
			 specialists. and inserting the following: “blind rehabilitation
			 outpatient specialists, and such other classes of health care occupations as
			 the Secretary considers necessary for the recruitment and retention needs of
			 the Department subject to the following requirements:
					
						(A)Not later than 45
				days before the Secretary appoints any personnel for a class of health care
				occupations that is not specifically listed in this paragraph, the Secretary
				shall submit to the Committee on Veterans' Affairs of the Senate, the Committee
				on Veterans' Affairs of the House of Representatives, and the Office of
				Management and Budget notice of such appointment.
						(B)Before submitting
				notice under subparagraph (A), the Secretary shall solicit comments from any
				labor organization representing employees in such class and include such
				comments in such
				notice.
						.
				(2)Appointment of
			 nurse assistantsSuch paragraph is further amended by inserting
			 nurse assistants, after licensed practical or vocational
			 nurses,.
				(b)Probationary
			 periods for nursesSection 7403(b) of such title is
			 amended—
				(1)in paragraph (1),
			 by striking Appointments and inserting Except as
			 otherwise provided in this subsection, appointments;
				(2)by redesignating
			 paragraph (2) as paragraph (4); and
				(3)by inserting after
			 paragraph (1) the following new paragraphs:
					
						(2)An appointment of a nurse under this
				chapter, whether on a full-time basis or a part-time basis, shall be for a
				probationary period ending upon the completion by the person so appointed of
				4,180 hours of work pursuant to such appointment.
						(3)An appointment described in
				subsection (a) on a part-time basis of a person who has previously served on a
				full-time basis for the probationary period for the position concerned shall be
				without a probationary
				period.
						.
				(c)Prohibition on
			 temporary part-time nurse appointments in excess of 4,180
			 hoursSection 7405(f)(2) of such title is amended by inserting
			 after year the following: , except that a part-time
			 appointment of a nurse shall not exceed 4,180 hours.
			(d)Waiver of offset
			 from pay for certain reemployed annuitants
				(1)In
			 generalSection 7405 of such title is amended by adding at the
			 end the following:
					
						(g)(1)The Secretary may waive
				the application of sections 8344 and 8468 of title 5 (relating to annuities and
				pay on reemployment) or any other similar provision of law under a Government
				retirement system on a case-by-case basis for an annuitant reemployed on a
				temporary basis under the authority of subsection (a) in a position described
				under paragraph (1) of that subsection.
							(2)An annuitant to whom a waiver under
				paragraph (1) is in effect shall not be considered an employee for purposes of
				any Government retirement system.
							(3)An annuitant to whom a waiver under
				paragraph (1) is in effect shall be subject to the provisions of chapter 71 of
				title 5 (including all labor authority and labor representative collective
				bargaining agreements) applicable to the position to which appointed.
							(4)In this subsection:
								(A)The term annuitant means
				an annuitant under a Government retirement system.
								(B)The term employee has the
				meaning under section 2105 of title 5.
								(C)The term Government retirement
				system means a retirement system established by law for employees of the
				Government of the United
				States.
								.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date that is six months after the date of the enactment of this Act, and shall
			 apply to pay periods beginning on or after such effective date.
				(e)Minimum rate of
			 basic pay for appointees to the Office of the Under Secretary for Health set to
			 lowest rate of basic pay payable for a Senior Executive Service
			 position
				(1)In
			 generalSection 7404(a) of such title is amended—
					(A)by striking
			 The annual and inserting (1) The annual;
					(B)by striking
			 The pay and inserting the following:
						
							(2)The
				pay
							;
					(C)by striking
			 under the preceding sentence and inserting under
			 paragraph (1); and
					(D)by adding at the
			 end the following:
						
							(3)The minimum rate of basic pay for a
				position to which an Executive order applies under paragraph (1) and is not
				described by paragraph (2) may not be less than the lowest rate of basic pay
				payable for a Senior Executive Service position under section 5382 of title
				5.
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the first day of the first pay period beginning after the day that is 180 days
			 after the date of the enactment of this Act.
				(f)Comparability
			 pay program for appointees to the Office of the Under Secretary for
			 HealthSection 7410 of such title is amended—
				(1)by striking
			 The Secretary may and inserting (a)
			 In general.—The
			 Secretary may; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Comparability
				pay for appointees to the Office of the Under Secretary for
				Health(1)The
				Secretary may authorize the Under Secretary for Health to provide comparability
				pay of not more than $100,000 per year to individuals of the Veterans Health
				Administration appointed under section 7306 of this title who are not
				physicians or dentists to achieve annual pay levels for such individuals that
				are comparable with annual pay levels of individuals with similar positions in
				the private sector.
							(2)Comparability pay under paragraph (1)
				for an individual is in addition to all other pay, awards, and performance
				bonuses paid to such individual under this title.
							(3)Except as provided in paragraph (4),
				comparability pay under paragraph (1) for an individual shall be considered
				basic pay for all purposes, including retirement benefits under chapters 83 and
				84 of title 5, and other benefits.
							(4)Comparability pay under paragraph (1)
				for an individual shall not be considered basic pay for purposes of adverse
				actions under subchapter V of this chapter.
							(5)Comparability pay under paragraph (1)
				may not be awarded to an individual in an amount that would result in an
				aggregate amount of pay (including bonuses and awards) received by such
				individual in a year under this title that is greater than the annual pay of
				the
				President.
							.
				(g)Special
			 incentive pay for Department pharmacist executivesSection 7410
			 of such title, as amended by subsection (f), is further amended by adding at
			 the end the following new subsection:
				
					(c)Special
				incentive pay for Department pharmacist executives(1)In order to recruit and
				retain highly qualified Department pharmacist executives, the Secretary may
				authorize the Under Secretary for Health to pay special incentive pay of not
				more than $40,000 per year to an individual of the Veterans Health
				Administration who is a pharmacist executive.
						(2)In determining whether and how much
				special pay to provide to such individual, the Under Secretary shall consider
				the following:
							(A)The grade and step of the position of
				the individual.
							(B)The scope and complexity of the
				position of the individual.
							(C)The personal qualifications of the
				individual.
							(D)The characteristics of the labor
				market concerned.
							(E)Such other factors as the Secretary
				considers appropriate.
							(3)Special incentive pay under paragraph
				(1) for an individual is in addition to all other pay (including basic pay) and
				allowances to which the individual is entitled.
						(4)Except as provided in paragraph (5),
				special incentive pay under paragraph (1) for an individual shall be considered
				basic pay for all purposes, including retirement benefits under chapters 83 and
				84 of title 5, and other benefits.
						(5)Special incentive pay under paragraph
				(1) for an individual shall not be considered basic pay for purposes of adverse
				actions under subchapter V of this chapter.
						(6)Special incentive pay under paragraph (1)
				may not be awarded to an individual in an amount that would result in an
				aggregate amount of pay (including bonuses and awards) received by such
				individual in a year under this title that is greater than the annual pay of
				the
				President.
						.
			(h)Pay for
			 physicians and dentists
				(1)Non-foreign cost
			 of living adjustment allowanceSection 7431(b) of such title is
			 amended by adding at the end the following:
					
						(5)The non-foreign
				cost of living adjustment allowance authorized under section 5941 of title 5
				for physicians and dentists whose pay is set under this section shall be
				determined as a percentage of base pay
				only.
						.
				(2)Market pay
			 determinations for physicians and dentists in administrative or executive
			 leadership positionsSection 7431(c)(4)(B)(i) of such title is
			 amended by adding at the end the following: The Secretary may exempt
			 physicians and dentists occupying administrative or executive leadership
			 positions from the requirements of the previous sentence..
				(3)Exception to
			 prohibition on reduction of market paySection 7431(c)(7) of such
			 title is amended by striking concerned. and inserting
			 concerned, unless there is a change in board certification or reduction
			 of privileges..
				(i)Adjustment of pay
			 cap for nursesSection 7451(c)(2) of such title is amended by
			 striking title 5 and inserting title 5 or the level of
			 GS–15 as prescribed under section 5332 of such title, whichever is
			 greater.
			(j)Exemption for
			 certified registered nurse anesthetists from limitation on authorized
			 competitive paySection 7451(c)(2) of such title is further
			 amended by adding at the end the following new sentence: The maximum
			 rate of basic pay for a grade for the position of certified registered nurse
			 anesthetist pursuant to an adjustment under subsection (d) may exceed the
			 maximum rate otherwise provided in the preceding sentence..
			(k)Locality pay
			 scale computations
				(1)Education,
			 training, and support for facility directors in wage
			 surveysSection 7451(d)(3) of such title is amended by adding at
			 the end the following new subparagraph:
					
						(F)The Under Secretary for Health shall
				provide appropriate education, training, and support to directors of Department
				health-care facilities in the conduct and use of surveys under this
				paragraph.
						.
				(2)Information on
			 methodology used in wage surveysSection 7451(e)(4) of such title
			 is amended—
					(A)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(B)by inserting after
			 subparagraph (C) the following new subparagraph (D):
						
							(D)In any case in which the director
				conducts such a wage survey during the period covered by the report and makes
				adjustment in rates of basic pay applicable to one or more covered positions at
				the facility, information on the methodology used in making such adjustment or
				adjustments.
							.
					(3)Disclosure of
			 information to persons in covered positionsSection 7451(e) of
			 such title is further amended by adding at the end the following new
			 paragraph:
					
						(6)(A)Upon the request of an
				individual described in subparagraph (B) for a report provided under paragraph
				(4) with respect to a Department health-care facility, the Under Secretary for
				Health or the director of such facility shall provide to the individual the
				most current report for such facility provided under such paragraph.
							(B)An individual described in this
				subparagraph is—
								(i)an individual in a covered position at
				a Department health-care facility; or
								(ii)a representative of the labor
				organization representing that individual who is designated by that individual
				to make the
				request.
								.
				(l)Increased
			 limitation on special pay for nurse executivesSection 7452(g)(2)
			 of such title is amended by striking $25,000 and inserting
			 $100,000.
			(m)Eligibility of
			 part-time nurses for additional nurse pay
				(1)In
			 generalSection 7453 of such title is amended—
					(A)in subsection (a),
			 by striking a nurse and inserting a full-time nurse or
			 part-time nurse;
					(B)in subsection
			 (b)—
						(i)in
			 the first sentence—
							(I)by striking
			 on a tour of duty;
							(II)by striking
			 on such tour; and
							(III)by striking
			 of such tour and inserting of such service;
			 and
							(ii)in
			 the second sentence, by striking of such tour and inserting
			 of such service;
						(C)in subsection
			 (c)—
						(i)by
			 striking on a tour of duty; and
						(ii)by striking
			 on such tour; and
						(D)in subsection
			 (e)—
						(i)in paragraph (1),
			 by striking eight hours in a day and inserting eight
			 consecutive hours; and
						(ii)in paragraph
			 (5)(A), by striking tour of duty and inserting period of
			 service.
						(2)Exclusion of
			 application of additional nurse pay provisions to certain additional
			 employeesSection 7454(b)(3) of such title is amended to read as
			 follows:
					
						(3)Employees appointed under section
				7408 of this title performing service on a tour of duty, any part of which is
				within the period commencing at midnight Friday and ending at midnight Sunday,
				shall receive additional pay in addition to the rate of basic pay provided such
				employees for each hour of service on such tour at a rate equal to 25 percent
				of such employee's hourly rate of basic
				pay.
						.
				(n)Exemption of
			 additional nurse positions from limitation on increase in rates of basic
			 paySection 7455(c)(1) of such title is amended by inserting
			 after nurse anesthetists, the following: licensed
			 practical nurses, licensed vocational nurses, and nursing positions otherwise
			 covered by title 5,.
			3.Limitations on
			 overtime duty, weekend duty, and alternative work schedules for nurses
			(a)Overtime
			 duty
				(1)In
			 generalSubchapter IV of chapter 74 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						7459.Nurses:
				special rules for overtime duty
							(a)LimitationExcept
				as provided in subsection (c), the Secretary may not require a nurse to work
				more than 40 hours (or 24 hours if such nurse is covered under section 7456) in
				an administrative work week or more than eight consecutive hours (or 12 hours
				if such nurse is covered under section 7456 or 7456A).
							(b)Voluntary
				overtime(1)A
				nurse may on a voluntary basis elect to work hours otherwise prohibited by
				subsection (a).
								(2)The refusal of a nurse to work hours
				prohibited by subsection (a) shall not be grounds to discriminate (within the
				meaning of section 704(a) of the Civil Rights Act of 1964 (42 U.S.C.
				2000e–3(a))) against the nurse, dismissal or discharge of the nurse, or any
				other adverse personnel action against the nurse.
								(c)Overtime under
				emergency circumstances(1)Subject to paragraph
				(2), the Secretary may require a nurse to work hours otherwise prohibited by
				subsection (a) if—
									(A)the work is a consequence of an
				emergency that could not have been reasonably anticipated;
									(B)the emergency is non-recurring and is
				not caused by or aggravated by the inattention of the Secretary or lack of
				reasonable contingency planning by the Secretary;
									(C)the Secretary has exhausted all good
				faith, reasonable attempts to obtain voluntary workers;
									(D)the nurse has critical skills and
				expertise that are required for the work; and
									(E)the work involves work for which the
				standard of care for a patient assignment requires continuity of care through
				completion of a case, treatment, or procedure.
									(2)A nurse may not be required to work
				hours under this subsection after the requirement for a direct role by the
				nurse in responding to medical needs resulting from the emergency ends.
								(d)Nurse
				definedIn this section, the term nurse includes the
				following;
								(1)A registered
				nurse.
								(2)A licensed
				practical or vocational nurse.
								(3)A nurse assistant
				appointed under this chapter or title 5.
								(4)Any other nurse
				position designated by the Secretary for purposes of this
				section.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 74 of
			 such title is amended by inserting after the item relating to section 7458 the
			 following new item:
					
						
							7459. Nurses: special rules for overtime
				duty.
						
						.
				(b)Weekend
			 dutySection 7456 of such title is amended—
				(1)in subsection (a)
			 by striking regularly scheduled 12-hour tour of duty and
			 inserting scheduled 12-hour periods of service;
				(2)in subsection
			 (b)—
					(A)in paragraph (2),
			 by striking service performed as part of a regularly scheduled 12-hour
			 tour of duty and inserting any service performed;
			 and
					(B)in paragraph
			 (3)—
						(i)in subparagraph
			 (A), by striking regularly scheduled two 12-hour tours of duty
			 and inserting scheduled 12-hour period of service;
						(ii)in subparagraph
			 (B), by striking regularly scheduled two 12-hour tour of duty
			 and inserting scheduled 12-hour period of service; and
						(iii)in subparagraph
			 (C), by striking regularly scheduled two 12-hour tours of duty
			 and inserting scheduled two 12-hour periods of service;
						(3)by striking
			 subsection (c); and
				(4)by redesignating
			 subsection (d) as (c).
				(c)Alternate work
			 schedules
				(1)In
			 generalSection 7456A(b)(1)(A) of such title is amended by
			 striking three regularly scheduled and all that follows through
			 the period at the end and inserting six regularly scheduled 12-hour
			 periods of service within a pay period shall be considered for all purposes to
			 have worked a full 80-hour pay period..
				(2)Conforming
			 amendmentsSection 7456A(b) of such title is amended—
					(A)in the subsection
			 heading, by striking 36/40 and inserting 72/80;
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking 40-hour basic work week and
			 inserting 80-hour pay period;
						(ii)in
			 subparagraph (B), by striking regularly scheduled 36-hour tour of duty
			 within the work week and inserting scheduled 72-hour period of
			 service within the bi-weekly pay period;
						(iii)in
			 subparagraph (C)—
							(I)in
			 clause (i), by striking regularly scheduled 36-hour tour of duty within
			 an administrative work week and inserting scheduled 72-hour
			 period of service within an administrative pay period;
							(II)in clause (ii),
			 by striking regularly scheduled 12-hour tour of duty and
			 inserting scheduled 12-hour period of service; and
							(III)in clause (iii),
			 by striking regularly scheduled 36-hour tour of duty work week
			 and inserting scheduled 72-hour period of service pay period;
			 and
							(iv)in
			 subparagraph (D), by striking regularly scheduled 12-hour tour of
			 duty and inserting scheduled 12-hour period of service;
			 and
						(C)in paragraph (3),
			 by striking regularly scheduled 12-hour tour of duty and
			 inserting scheduled 12-hour period of service.
					4.Improvements to
			 certain educational assistance programs
			(a)Reinstatement of
			 health professionals educational assistance scholarship program
				(1)In
			 generalSection 7618 of title 38, United States Code, is amended
			 by striking December 31, 1998 and inserting December 31,
			 2013.
				(2)Expansion of
			 eligibility requirementsParagraph (2) of section 7612(b) of such
			 title is amended by striking (under section and all that follows
			 through the period at the end and inserting the following: as an
			 appointee under paragraph (1) or (3) of section 7401 of this
			 title..
				(b)Improvements to
			 education debt reduction program
				(1)Inclusion of
			 employee retention as purpose of programSection 7681(a)(2) of
			 such title is amended by inserting and retention after
			 recruitment the first time it appears.
				(2)EligibilitySection
			 7682 of such title is amended—
					(A)in subsection
			 (a)(1), by striking a recently appointed and inserting
			 an; and
					(B)by striking
			 subsection (c).
					(3)Maximum amounts
			 of assistanceSection 7683(d)(1) of such title is amended—
					(A)by striking
			 $44,000 and inserting $60,000; and
					(B)by striking
			 $10,000 and inserting $12,000.
					(c)Loan repayment
			 program for clinical researchers from disadvantaged backgrounds
				(1)In
			 generalThe Secretary of Veterans Affairs, in consultation with
			 the Secretary of Health and Human Services, may utilize the authorities
			 available in section 487E of the Public Health Service Act (42 U.S.C. 288–5)
			 for the repayment of the principal and interest of educational loans of
			 appropriately qualified health professionals who are from disadvantaged
			 backgrounds in order to secure clinical research by such professionals for the
			 Veterans Health Administration.
				(2)LimitationsThe
			 exercise by the Secretary of Veterans Affairs of the authorities referred to in
			 paragraph (1) shall be subject to the conditions and limitations specified in
			 paragraphs (2) and (3) of section 487E(a) of the Public Health Service Act (42
			 U.S.C. 288–5(2) and (3)).
				(3)FundingAmounts
			 for the repayment of principal and interest of educational loans under this
			 subsection shall be derived from amounts available to the Secretary of Veterans
			 for the Veterans Health Administration for Medical Services.
				
